Title: Edmund Jenings to John Adams, 7 May 1784
From: Jenings, Edmund
To: Adams, John


        
          Sir
          London May 7th. 1784.
        
        I have the Honour of having received your Excellencys Letter, wherein I find a most Obliging Introduction to Mrs Adams, which I shall certainly make Use of, should I Ever have an Opportunity.
        I return your Excellency many Thanks for the Abbé de Mablys Book— it is put in to the Hands of a Gentleman to be translated & published, under the Stipulations, you have prescribed. Will your Excellency give me leave to beg of you to direct the Publisher in Holland to inform Mr Debret in Piccadilly, when the Original comes out, for perhaps I may not be Able to do it, in Consequence of a Letter, which I wrote last Night to Mr Bridgen: a Copy of which I here inclose
        I have tried every possible Means to avoid coming to Extremities: but the violence of my Ennemies & the Coolness of my Friends are too great to bear
        Should the worst happen to me, I trust your Excellency will not Suffer my Memory to be Insulted
        May God bless you & yours in this sad World is the Prayer of / your Excellencys / Most Faithful Friend
        
          Edm: Jenings
        
       
        ENCLOSURE
        
          Copy
          Sir
          May 6th 1784.
        
        The Sheets, which Accompany this, will Serve, I trust, as a full Answer to Mr Lawrens’s Pamphlet which, replete with the most

viralent Imputation & Charges, against me, was originated by you, who afforded Him the Pretences, on which He has Attacked my Character & has since Countenanced Him in the Exertions of his Malice
        Your whole Conduct in this Affair has astonished me & many others. I will not enter into it now but leave it to your private Reflections, being well Assured that altho, you have hitherto been deaf to what I have said & what others have offered to lay before you the Time will Come, when your Conscience will make itself be heard & you will be Sorry for the part you have taken.
        I treated you in my Letter of the 30th of June with regard; on a Supposition, that you was not Entirely lost to the feelings of Friendship; & you will find, that I have done it with Tenderness in my Answer to Mr Lawrens out of Respect to my Benevolent Friend near you; but I am sensible I have done Enough, in vindicating my Character, which you wish to blast, to provoke your Utmost Rage.
        You recollect, you advised me as Friend, not to Answer Mr Lawrens’s Pamphlet & thereby to acquiesce in & Acknowledge in Silence the truth of his groundless Charges. Was this, Mr Bridgen, the Advice of an undesigning Friend, or was it the threat of an Ennemy having the same Object Mr. Lawrens had in View, when He said He thought I acted prudently in not making the Affair public? Your Cruelty & Injustice have forced me to do it, & to reject the Advice you gave me in a most unfriendly Manner. and at the same time, makes me regret, that I have paid no Attention to the Council, which I find you offered me in three Letters, when we were on an amicable footing. one of these Letters is now before me. I will copy a part of it for your serious Meditation.
        “Why you, dear Simpleton every person of real worth or who has any Grace or Knows You, must value you.
        
          Tho Friends grow not thick on every Bough,
          nor every Friend Unrotten at the Core,
        
        however it is best to think well provided it does not lead Us into too great Confidence.”
        Had I minded this your Advice & Information, I had escaped the present Evil, and you had not Exemplified your Poetry.
        I will however trouble you no more on this Head, but come to the Object I had in writing to you.
        As I cannot think, after what has passed that my Vindication of

          myself in writing will give you or Mr Lawrens the Satisfaction which you have both been aiming at by the Hands of others I must now inform you & Mr Lawrens, by your means that I am ready to give you & Him a Chance of doing gaining it by yours & his when & where you please. a Line directed to me at Mr Canters in Vine Street Piccadilly will be receivd by me on Monday as I shall then come to Town for that purpose.
        I am / Sir / your Humble Servant
        
          E J.
        
      